DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 12/14/2020 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 and 12/14/2020 have been entered. 
Response to Amendment
This action is in response to the amendment filed 11/12/2020 and the response filed 12/14/2020 from which Claims 1-2, 5, 7-8 and 17 and 19, are pending of which claims 1, 17 and 19 were amended.  Claims 3-4, 6, 9-16, 18 and 20 are canceled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 11/12/2020 and 12/14/2020.  
Objection to the Specification 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 6.  Claim 1 recites “. . .  wherein the polysiloxane is derived .  
Also with the amending of ¶ 0071 and Fig.2, and the description of Formula 3, the terms “siloxane polymer”, “polysiloxane” and silicone-based crosslinker” appear not to have consistent meanings.  For example for formula 3(a) indicates a repeating unit from the silicone-based crosslinker, however, Fig 2 and ¶ 0071 indicated that reference number 114 is the silicone-based crosslinker and 113 is the siloxane polymer.    
Claim Rejections - 35 USC § 112(a)
Claims 1-2, 5, 7-8, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding Claims 1-2, 5, 7-8, 17 and 19, Claim 1 recites “. . . dielectric elastomer region each comprising a polysiloxane that links with the siloxane polymer . . .”  The application as filed describes from the Pub at ¶s 0017, 0022-0031 and 0054-0073, 00108-00123, 00158 and Figs. 2 and 5A and 5B and at the same figures and ¶s 0025-0030, 0058-0075, and 0109-0122 particular cross-linking reactions and substitution reactions in regards to a silicon-based crosslinker or silicone-based crosslinker.  These descriptions are not of a genus of a silicon-based crosslinker or silicone-based crosslinker or polysiloxane that does not even have to be a crosslinker that links.  Rather the descriptions are of specific crosslinking reactions of the vinyl group present in the terminal of the polysiloxane represented by Chemical Formula 1 is broken and the carbon atoms of the vinyl groups bond with some hydrogen atoms of Si-H or some hydroxyl groups of Si-OH present in the backbone of the silicon-based crosslinker or silicone-based cross-liker represented by Chemical Formula 2.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, 
Also regarding claims 1-2, 5, 7-8, 17 and 19, Claim 1 recites “. . .  wherein the polysiloxane is derived from Chemical Formula 1 . . .” and Claim 17 recites “. . . the siloxane polymer is derived from represented by Chemical Formula 2 . . .”  The application as filed describes from the Pub at ¶s 0028, 0060, 0063-0067 and 0118-0119 and Fig 2 and formula 3 of the Pub and Fig 2 as amended and ¶ 0071, as amended, that the polysiloxane the siloxane polymer that has a fluoro group or a chloro group bonded to a part of the backbone of the present disclosure may be produced by crosslinking a polysiloxane having terminals substituted with a vinyl group with a silicon-based crosslinker. The fluoro group or the chloro group bonded to the backbone of the obtained siloxane polymer is present in the repeating unit derived from the backbone of .    
Claims 1-2, 5, 7-8 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for crosslinking polysiloxane of Chemical Formula 1 with silicone-based crosslinker represented by Chemical formula 2 to give siloxane polymer like that of Fig. 2, as amended, the specification does not reasonably provide enablement for obtaining siloxane polymer like that of Fig. 2, as amended with ¶ 0071, as amended, just derived from Chemical Formula 1 of Claim 1 or separately derived from Chemical Formula 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to have the invention commensurate in scope with these claims.  
The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1 and 17 claim a siloxane polymer with polysiloxane derived from Chemical Formula 1 and the siloxane polymer derived from represented by Chemical Formula 2, respectfully, with Claim 17 dependent from Claim 1.  There is no description or disclosure in the specification of what type of derivation of polysiloxane is involved from Chemical Formula 1 and of siloxane polymer from Chemical Formula 2 other than a crosslinking of Chemical Formula 1 with Chemical Formula 2 along with two alternative ways of having the fluoro and/or chloro groups.  Is the polysiloxane derived from Chemical Formula 1 such a derivation that Chemical Formula 1 no longer is representative of a polysiloxane as described in ¶ 0060?  Also is the siloxane polymer derived from Chemical Formula 2 without crosslinking with Chemical Formula 1 self-polymerize from reaction of hydroxyl 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claim 1, polysiloxane derived from Chemical Formula 1, and claim 17, siloxane polymer derived from Chemical Formula 2, can be used as claimed and whether claims 1 and 17 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1 and 17, it is believed that undue experimentation would be required because:  
(i) The quantity of experimentation necessary is great because Claim 1, derived from Chemical Formula 1 reads on derivation through free radical polymerization through vinyl groups of a plurality of Chemical Formula 1 compounds or other vinyl polymerizable monomers such as silylacrylates or silylvinyl ethers or unsaturated silylepoxies or unsaturated silylurethane including 
(ii) There is no direction or guidance presented for free-radical polymerization or thiol and vinyl reactions or alkoxy and vinyl reactions and/or polycondensation reactions or sol-gel formations.  
(iii) There is an absence of working examples concerning free-radical polymerization or thiol and vinyl reactions or alkoxy and vinyl reactions and/or polycondensation reactions or sol-gel formations. 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 17.
Claim Rejections - 35 USC § 112(b)
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 17 recites “. . . the siloxane polymer is derived from represented by Chemical Formula 2 . . .”  This recitation is unclear first because a word appears to be 
Allowable Subject Matter
Claims 1-2, 5, 7-8, 17 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the specification amended to overcome the objections to the specification.  As for the previous rejections under 35 U.S.C. 103 from the previously applied cited prior art references, none of the references alone or in any fair combination teach or suggest electroactive film has a dielectric constant that increases 15% to 54.4% when the electroactive film is uniaxially or biaxially elongated at an elongation rate of 100% to 400% at 60°C to 80°C, as compared to a dielectric constant before the electroactive film is elongated.  
Response to Arguments
Applicant’s arguments filed 12/14/2020 and 11/12/2020 have been fully considered but are unpersuasive.  
Applicants argue that the terminology ““. . . dielectric elastomer region each comprising a polysiloxane that links with the siloxane polymer . . .”;  “polysiloxane derived from Chemical Formula 1” of Claim 1 and “siloxane polymer derived from represented by Chemical Formula 2” (sic) is described in the application as filed described from the Pub at ¶s 0017, 0022-0031 and 0054-0075, 00108-00123, 00158 and Figs. 2 and 5A and 5B, Chemical Formula 3 and including Fig 2 and ¶ 071 both as amended.     
In response these descriptions especially with Fig. 2 and ¶ 0071 both as amended appear to contradict applicants arguments showing the silicone-based crosslinker as 114 of the elastomer region 112, while ¶ 0060 expressly stated polysiloxane is represented by Chemical Figure 1.  This is not derived from Chemical Figure 1 but is Chemical Figure 1.  Also the linking which only shown as crosslinking in the description appears to be from the ‘silicone-based crosslinker’.  Furthermore Chemical Formula 3 appears to be distinct from Fig 2 as amended along with ¶ 0071 as amended in that in Fig 2 for Chemical Formula 3 (a) as the silicone-based crosslinker would appear to be part of the siloxane polymer 113 not 114.  Perhaps Chemical Equation 3 should be separately claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787